Citation Nr: 1201482	
Decision Date: 01/13/12    Archive Date: 01/20/12

DOCKET NO.  10-16 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to an initial compensable evaluation for right ear hearing loss.


REPRESENTATION

Appellant represented by:	South Dakota Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from May 1971 to May 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.

In June 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for left ear hearing loss and entitlement to an initial compensable evaluation for right ear hearing loss.

The Veteran contends that his left ear hearing loss is due to his exposure to loud noise in service.  Service treatment records reveal that the Veteran's hearing was monitored while in service.  Upon examination at enlistment in May 1971, audiological examination of the Veteran revealed:




HERTZ



500
1000
2000
3000
4000
LEFT
10
10
5
-
55

In January 1974, audiological examination of the Veteran's left ear revealed:




HERTZ



500
1000
2000
3000
4000
LEFT
25
20
10
35
55

Upon examination at separation from service in May 1975, audiological examination of the Veteran's left ear revealed:




HERTZ



500
1000
2000
3000
4000
LEFT
10
10
5
35
55

In June 2009 the Veteran was afforded a VA Compensation and Pension (C&P) examination regarding his hearing loss.  After examination, the Veteran was noted to have severe high frequency hearing loss in the left ear.  The examiner opined that due to the lack of any significant shift in hearing acuity in the left ear during the Veteran's period of service, it was less than likely that hearing loss in the left ear was related to the Veteran's military service.  The absence of documented hearing loss while in service is not fatal to a claim for service connection and even when a Veteran does not meet the regulatory requirements for a disability at separation, he can still establish service connection by submitting evidence that a current disability is causally related to service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992); Hensley v. Brown, 5 Vet. App. 155, 159-160 (1993).  As such, the Board finds the examiner's opinion to be insufficient as it is not supported by adequate rationale and thus the claim must be remanded for the Veteran to be afforded an adequate audiological examination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  

The Board notes that the Veteran submitted a private audiological report, dated in July 2011.  After examination, the audiologist rendered the opinion that it is as likely as not that the Veteran's high frequency hearing loss and bilateral tinnitus, may be attributed to his history of excessive noise exposure during his time served in the military.  The Board notes that the word "may" is entirely speculative and does not create an adequate nexus for the purposes of establishing service connection.  Obert v. Brown, 5 Vet. App. 30, 33 (1993) (physician's statement that the Veteran may have been having some symptoms of multiple sclerosis for many years prior to the date of diagnosis deemed speculative); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (evidence favorable to the Veteran's claim that does little more than suggest a possibility that his illnesses might have been caused by service radiation exposure is insufficient to establish service connection); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical evidence which merely indicated that the alleged disorder "may or may not" exist or "may or may not" be related, is too speculative to establish the presence of the claimed disorder or any such relationship).  As such, the Board finds the private audiologist's opinion to be insufficient and finds that the claim must be remanded for the Veteran to be afforded for an opinion to be obtained regarding the etiology of the Veteran's left ear hearing loss.

Since the Veteran's outcome of the Veteran's claim of entitlement to service connection for left ear hearing loss may impact the claim of entitlement to an initial compensable evaluation for right ear hearing loss, the Board finds the issues to be inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  As such, the Board is unable to review the issue of entitlement to an initial compensable evaluation for right ear hearing loss until the issue of entitlement to service connection for left ear hearing loss is resolved.  Id.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset and etiology of any left ear hearing loss found to be present.  The claims folder should be made available to and reviewed by the examiner.  All indicated studies, including an audiological evaluation, should be performed, and all findings should be reported in detail.  The examiner should comment on the Veteran's report regarding the onset and continuity of symptomatology, the lay statements of record relating to the Veteran's hearing loss since service, and opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any left ear hearing loss found to be present is related to or had its onset during service, and particularly, to his report of in-service acoustic trauma.  The rationale for all opinions expressed should be provided in a legible report.  

2.  Thereafter, readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


